Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 1 of 18




EXHIBIT A
                     Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 2 of 18
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ DistrictofofNew York
                                                                               __________
                   Unión Fenosa Gas, S.A.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.          1:20-mc-188
              The Depository Trust Company                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                  The Depository Trust Company

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A



  Place: KING & SPALDING LLP                                                            Date and Time:
           1185 Avenue of the Americas                                                                      04/22/2020 10:00 am
           New York, NY 10036-4003

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)       Unión
Fenosa Gas, S.A.                                                         , who issues or requests this subpoena, are:
James E. Berger, King & Spalding LLP, 1185 Avenue of the Americas, New York, NY 10036-4003, (212) 556-2100
 jberger@kslaw.com             Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 3 of 18
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 4 of 18
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 5 of 18




                                      SCHEDULE A
                                      DEFINITIONS
1. “Petitioner” refers to Unión Fenosa Gas, S.A. and includes any employees, agents,

   representatives, or other persons acting on behalf of Petitioner or its affiliates, including

   but not limited to attorneys and accountants.

2. “You”, “Your” and “Yourself” each shall mean The Depository Trust Company.

3. “Egypt” shall mean the Arab Republic of Egypt, or any public sector instrumentality of

   the government of the Arab Republic of Egypt (e.g., Central Bank of Egypt and any

   department, ministry or agency).

4. “2020/2040 Prospectus” shall mean Egypt’s prospectus dated April 26, 2010 comprising

   “U.S.$1,000,000,000 5.75% Notes due 2020,” and “U.S.$500,000,000 6.875% Notes due

   2040” filed at the Luxembourg Stock Exchange.

5. “GMTN Base Prospectus” shall mean Egypt’s Global Medium Term Notes Programme

   prospectus dated May 26, 2015 filed at the Luxembourg Stock Exchange

6. “DSP Prospectus” shall mean Egypt’s Debt Security Programme prospectus dated

   November 16, 2018 filed at the Irish Stock Exchange.

7. “Note” or “Notes” shall mean Egypt’s issued: (i) “U.S.$1,000,000,000 5.75% Notes due

   2020,” and Egypt’s issued “U.S.$500,000,000 6.875% Notes due 2040,” pursuant to the

   2020/2040 Prospectus dated April 26, 2010 filed at the Luxembourg Stock Exchange; (ii)

   notes issued pursuant to the GMTN Base Prospectus dated May 26, 2015 filed at the

   Luxembourg Stock Exchange; (iii) Series D Notes and Series E Notes issued pursuant to

   the DSP Prospectus dated November 16, 2018 filed at the Irish Stock Exchange.




                                             1
    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 6 of 18



8. The term “Accounts” shall mean all presently existing and hereafter arising accounts,

   including, without limitation, accounts receivable, contract receivables, receivables of

   any kind, and deposit accounts.

9. The term “Agents” shall mean any agents appointed on behalf of Egypt, including,

   without limitation, the Calculation Agent; Central Securities Depository; Clearing Agent;

   Custodian; Dealer; Fiscal Agent; Linking Agent; Principal Paying Agent; Paying Agent;

   Registrar; Transfer Agent; Trustee, and any other agent or agents appointed from time to

   time with respect to the Notes.

10. The term “England” shall mean England & Wales.

11. The term “Fiscal Agency Agreement” shall mean any agreement entered into in relation

   to the Notes among Egypt, You, and other agents. Under the 2020/2040 Prospectus, it

   will mean the agreement dated April 29, 2010 entered into in relation to the Notes among

   Egypt, You, and other agents. Under the GMTN Base Prospectus, it will mean the

   Agency Agreement dated May 26, 2015. Under the DSP Prospectus, it will mean the

   agreement dated November 19, 2018 entered into in relation to the Notes among Egypt,

   You, and other agents.

12. The term “Dealer Agreement” shall mean any agreement entered into in relation to the

   Notes among Egypt, You, and other agents or dealers. Under the GMTN Base

   Prospectus it will mean the agreement dated May 26, 2015 entered into in relation to the

   Notes among Egypt, You, and other agents or dealers.

13. “Financial Institution” means any bank or trust company, including, without limitation,

   any person whose business or a principal part of whose business consists of borrowing or

   lending or investing money; administering or managing funds on behalf of other persons;



                                            2
    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 7 of 18



   acting as trustee in respect of funds of other persons; providing financial services that

   involve the transfer or exchange of funds; but not including the provision of financial

   services that consist solely of the provision of financial advice.

14. The term “Noteholder” shall be any holder of the Notes as defined in the 2020/2040

   Prospectus, GMTN Base Prospectus, and DSP Prospectus.

15. “Person” shall mean any corporation, partnership, limited liability company, trust,

   individual, unincorporated organization or a governmental agency or political subdivision

   thereof, as the context may require.

16. “Property” shall mean any interest in any kind of property or asset, whether real,

   personal or mixed, and whether tangible or intangible.

17. The term “document” is defined to be synonymous in meaning and equal in scope to the

   usage of the term in Federal Rule of Civil Procedure 34(1), including without limitation,

   electronic or computerized data compilations. A draft or non-identical copy of any

   document is a separate document within the meaning of this term.

18. The term “all documents” means every document and every non-identical copy known

   to You and every such document or writing which You can locate or discover by

   reasonably diligent efforts.

19. “Communication” means any transmittal of information in the form of facts, ideas,

   inquiries, or otherwise, located anywhere in the world. A Document Request for

   “Communication(s)” calls for you to produce correspondence, telexes, telecopies,

   electronic mail, all attachments and enclosures thereto, computer tapes, discs, audio

   recordings, recordings of any other type in any medium of written or oral




                                             3
    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 8 of 18



   communications, phone logs, message logs, and notes and memoranda of, or referring or

   relating to, written or oral communications.

20. The terms “concerning,” “involving,” “relating to,” “referring to,” “in connection

   with,” “pertaining to,” “describing,” “discussing,” “analyzing,” “reflecting,”

   “summarizing,” “evidencing,” “embodying,” and “constituting” are interchangeable in

   meaning.




                                            4
    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 9 of 18



                             DOCUMENTS REQUESTED


1. Any and all documents, contracts, or agreements governing the Notes, and the Agents

   identified therein, including but not limited to Fiscal Agency Agreement(s) and Dealer

   Agreement(s).

2. Any and all documents or communications evidencing or concerning any Accounts held

   in Financial Institution(s) in England in connection with the Notes, including but not

   limited to Egypt’s: (i) redemption payments to Noteholders; (ii) interest payments to

   Noteholders; (iii) purchase payments to Noteholders; and (iv) cancellation payments to

   Noteholders.

3. Any and all documents or communications evidencing or concerning wire transfers, or

   transfers of capital, made by Egypt, or any representative or agent for Egypt, in

   connection with the Notes, including but not limited to transfers involving Egypt’s: (i)

   redemption payments to noteholders; (ii) interest payments to Noteholders; (iii) purchase

   payments to Noteholders; and (iv) cancellation payments to Noteholders, and sufficient to

   identify the Financial Institution and Accounts from which such payments are made.

4. Any and all documents or communications evidencing or concerning Egypt’s ownership

   interests in any Accounts identified in Request No. 2.

5. Any and all of Egypt’s property that is held in escrow or trust in connection with the

   Notes.

6. To the extent not already disclosed under Request No. 1, any and all agreements

   governing Egypt’s property that is held in escrow or trust in connection with the Notes.

7. Any and all documents or communications evidencing or concerning Egypt’s intention to

                                            5
Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 10 of 18



redeem, purchase or cancel the Notes.




                                        6
                    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 11 of 18
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

                   Unión Fenosa Gas, S.A.                                      )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:20-mc-188
               The Depository Trust Company                                    )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                   The Depository Trust Company

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Schedule A


 Place: KING & SPALDING LLP                                                            Date and Time:
           1185 Avenue of the Americas
           New York, NY 10036-4003

          The deposition will be recorded by this method:                     stenographic means

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)       Unión
Fenosa Gas, S.A.                                                        , who issues or requests this subpoena, are:
James E. Berger, King & Spalding LLP, 1185 Avenue of the Americas, New York, NY 10036-4003, (212) 556-2100,

jberger@kslaw.com
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 12 of 18
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 13 of 18

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 14 of 18



                                      SCHEDULE A
                                      DEFINITIONS
1. “Petitioner” refers to Unión Fenosa Gas, S.A. and includes any employees, agents,

   representatives, or other persons acting on behalf of Petitioner or its affiliates, including

   but not limited to attorneys and accountants.

2. “You”, “Your” and “Yourself” each shall mean The Depository Trust Company.

3. “Egypt” shall mean the Arab Republic of Egypt, or any public sector instrumentality of

   the government of the Arab Republic of Egypt (e.g., Central Bank of Egypt and any

   department, ministry or agency).

4. “2020/2040 Prospectus” shall mean Egypt’s prospectus dated April 26, 2010 comprising

   “U.S.$1,000,000,000 5.75% Notes due 2020,” and “U.S.$500,000,000 6.875% Notes due

   2040” filed at the Luxembourg Stock Exchange.

5. “GMTN Base Prospectus” shall mean Egypt’s Global Medium Term Notes Programme

   prospectus dated May 26, 2015 filed at the Luxembourg Stock Exchange

6. “DSP Prospectus” shall mean Egypt’s Debt Security Programme prospectus dated

   November 16, 2018 filed at the Irish Stock Exchange.

7. “Note” or “Notes” shall mean Egypt’s issued: (i) “U.S.$1,000,000,000 5.75% Notes due

   2020,” and Egypt’s issued “U.S.$500,000,000 6.875% Notes due 2040,” pursuant to the

   2020/2040 Prospectus dated April 26, 2010 filed at the Luxembourg Stock Exchange; (ii)

   notes issued pursuant to the GMTN Base Prospectus dated May 26, 2015 filed at the

   Luxembourg Stock Exchange; (iii) Series D Notes and Series E Notes issued pursuant to

   the DSP Prospectus dated November 16, 2018 filed at the Irish Stock Exchange.




                                             1
   Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 15 of 18



8. The term “Accounts” shall mean all presently existing and hereafter arising accounts,

   including, without limitation, accounts receivable, contract receivables, receivables of

   any kind, and deposit accounts.

9. The term “Agents” shall mean any agents appointed on behalf of Egypt, including,

   without limitation, the Calculation Agent; Central Securities Depository; Clearing Agent;

   Custodian; Dealer; Fiscal Agent; Linking Agent; Principal Paying Agent; Paying Agent;

   Registrar; Transfer Agent; Trustee, and any other agent or agents appointed from time to

   time with respect to the Notes.

10. The term “England” shall mean England & Wales.

11. The term “Fiscal Agency Agreement” shall mean any agreement entered into in relation

   to the Notes among Egypt, You, and other agents. Under the 2020/2040 Prospectus, it

   will mean the agreement dated April 29, 2010 entered into in relation to the Notes among

   Egypt, You, and other agents. Under the GMTN Base Prospectus, it will mean the

   Agency Agreement dated May 26, 2015. Under the DSP Prospectus, it will mean the

   agreement dated November 19, 2018 entered into in relation to the Notes among Egypt,

   You, and other agents.

12. The term “Dealer Agreement” shall mean any agreement entered into in relation to the

   Notes among Egypt, You, and other agents or dealers. Under the GMTN Base

   Prospectus it will mean the agreement dated May 26, 2015 entered into in relation to the

   Notes among Egypt, You, and other agents or dealers.

13. “Financial Institution” means any bank or trust company, including, without limitation,

   any person whose business or a principal part of whose business consists of borrowing or

   lending or investing money; administering or managing funds on behalf of other persons;



                                            2
   Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 16 of 18



   acting as trustee in respect of funds of other persons; providing financial services that

   involve the transfer or exchange of funds; but not including the provision of financial

   services that consist solely of the provision of financial advice.

14. The term “Noteholder” shall be any holder of the Notes as defined in the 2020/2040

   Prospectus, GMTN Base Prospectus, and DSP Prospectus.

15. “Person” shall mean any corporation, partnership, limited liability company, trust,

   individual, unincorporated organization or a governmental agency or political subdivision

   thereof, as the context may require.

16. “Property” shall mean any interest in any kind of property or asset, whether real,

   personal or mixed, and whether tangible or intangible.

17. The term “document” is defined to be synonymous in meaning and equal in scope to the

   usage of the term in Federal Rule of Civil Procedure 34(1), including without limitation,

   electronic or computerized data compilations. A draft or non-identical copy of any

   document is a separate document within the meaning of this term.

18. The term “all documents” means every document and every non-identical copy known

   to You and every such document or writing which You can locate or discover by

   reasonably diligent efforts.

19. “Communication” means any transmittal of information in the form of facts, ideas,

   inquiries, or otherwise, located anywhere in the world. A Document Request for

   “Communication(s)” calls for you to produce correspondence, telexes, telecopies,

   electronic mail, all attachments and enclosures thereto, computer tapes, discs, audio

   recordings, recordings of any other type in any medium of written or oral




                                             3
   Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 17 of 18



   communications, phone logs, message logs, and notes and memoranda of, or referring or

   relating to, written or oral communications.

20. The terms “concerning,” “involving,” “relating to,” “referring to,” “in connection

   with,” “pertaining to,” “describing,” “discussing,” “analyzing,” “reflecting,”

   “summarizing,” “evidencing,” “embodying,” and “constituting” are interchangeable in

   meaning.




                                           4
   Case 1:20-mc-00188-PAE Document 1-2 Filed 04/08/20 Page 18 of 18



                     AREA OF DESIGNATION AND INQUIRY


1. Information concerning any and all documents, contracts, or agreements governing the

   Notes, and the Agents identified therein, including but not limited to Fiscal Agency

   Agreement(s) and Dealer Agreement(s).

2. Information concerning any Accounts held in Financial Institution(s) in England in

   connection with the Notes, including but not limited to Egypt’s: (i) redemption payments

   to Noteholders; (ii) interest payments to Noteholders; (iii) purchase payments to

   Noteholders; and (iv) cancellation payments to Noteholders.

3. Information concerning wire transfers, or transfers of capital, made by Egypt, or any

   representative or agent for Egypt, in connection with the Notes, including but not limited

   to transfers involving Egypt’s: (i) redemption payments to noteholders; (ii) interest

   payments to Noteholders; (iii) purchase payments to Noteholders; and (iv) cancellation

   payments to Noteholders, and sufficient to identify the Financial Institution and Accounts

   from which such payments are made.

4. Information concerning Egypt’s ownership interests in any Accounts identified in

   Request No. 2.

5. Information concerning Egypt’s property that is held in escrow or trust in connection

   with the Notes.

6. To the extent not already disclosed under Request No. 1, information concerning Egypt’s

   property that is held in escrow or trust in connection with the Notes.

7. Information concerning Egypt’s intention to purchase or cancel the Notes.




                                            5
